Citation Nr: 0809462	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to sexual trauma.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1955 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The issue before the Board today 
was remanded in January 2007 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.

In its January 2007 remand, the Board referred the issue of 
entitlement to service connection for sexual aversion 
disorder due to sexual trauma to the RO for appropriate 
consideration.  Rather than refer this issue, it appears that 
the Appeals Management Center (AMC) incorporated this issue 
into the current issue on appeal.  See December 2007 
Supplemental Statement of the Case.  The Board, however, is 
not satisfied that it has jurisdiction of this issue as no 
rating decision was issued and timely appealed.  As such, 
once again, it REFERS the issue of entitlement to service 
connection for sexual aversion disorder due to sexual trauma.  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD that conforms 
to the DSM-IV criteria.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in January 2004 and March 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate this claim.  These letters also requested 
that she provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  In this way, she was advised of 
the need to submit any evidence in her possession that 
pertains to the claim.  She was also specifically told that 
it was her responsibility to support her claim with 
appropriate evidence.  Finally the January 2004 and March 
2007 letters advised her what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2007 letter provided this notice to the 
veteran.  

The Board observes that the January 2004 letter was sent to 
the veteran prior to the May 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Regarding the March 2007 notice in accordance with Dingess, 
the Board notes that this letter was sent to the veteran 
after the May 2004 rating decision.  However, to the extent 
that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in March 2007 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a December 2007 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board observes that the RO made a formal finding of 
unavailability with respect to the veteran's service medical 
records in April 2004.  Also, the veteran has claimed PTSD 
based upon an in-service personal assault.  Under these 
circumstances, VA has heightened notice requirements in 
addition to those generally provided by the VCAA.

First, in attempting to retrieve the veteran's service 
personnel and medical records the RO learned that her records 
were destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  In light of such response, the RO 
sent an April 2004 letter to the veteran informing her that 
her service medical records were unavailable and that any 
further attempts to retrieve them would be futile.  The RO 
also asked the veteran to assist in reconstructing her 
service data by submitting additional information regarding 
treatment during service and, in a January 2004 letter, 
expressly notified her of alternative types of evidence, 
including witness statements, to support her claims.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, 
where a veteran's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support her claim).  The Board is therefore satisfied that VA 
fulfilled its additional notification duties.  See 38 C.F.R. 
§ 3.159(e) (2007).

VA will not deny a PTSD claim that is based upon an in-
service personal assault without first advising the veteran 
that evidence from sources other than service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor, and then allowing her 
the opportunity to furnish this type of evidence or to advise 
VA of the potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(3) (2007).  The January 2004 letter provided such 
notice.  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In a case in which a veteran's service records are 
unavailable through no fault of her own, there is a 
heightened obligation for VA to assist the veteran in the 
development of her claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to her claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A review of the 
claims folder reveals that VA has fulfilled its heightened 
duty to assist the veteran.  

After the RO learned that the veteran's service medical 
records were unavailable due to the 1973 fire, it attempted 
to obtain clinical records from August 1955 related to the 
veteran's assertion that she was sexually assaulted while 
being treated for a punctured eardrum.  Two requests were 
made for such records in May 2005.  However, the second 
response indicated that storage of Air Force clinical records 
at NPRC did not begin until 1957.  The Board is thus 
satisfied that appropriate attempts were made to reconstruct 
the veteran's service medical records, and that any further 
attempts to retrieve these clinical records would be futile.  

The RO also asked the veteran to complete an NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data.  
The veteran, however, did not reply.  The Board observes that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board 
concludes that the RO made appropriate attempts in accordance 
with the VCAA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2007).  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding her claim of entitlement to service connection for 
PTSD.  Finally, a VA examination was provided in July 2007 in 
conjunction with the veteran's claim pursuant to 38 C.F.R. 
§ 3.159(c)(4).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate [her] claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

The veteran asserts that she was sexually traumatized by an 
Air Force physician who repaired a punctured eardrum during 
service.  Specifically, the veteran claims that, with her 
head and body immobilized, the physician opened her blouse 
and ejaculated on her bare chest.  She indicates that this 
incident has affected her ability to have intimate 
relationships and that the smell of semen makes her nauseous.  
Since her alleged stressor is not combat-related, 
corroboration is necessary.  See 38 C.F.R. § 3.304(f).

As noted above, the veteran's service medical records are 
unavailable for review.  However, the veteran has indicated 
that she did not report the incident during service, nor did 
she seek treatment for any psychiatric problems.  Post-
service medical records reflect that the veteran has been 
receiving treatment for a sexual aversion disorder.  See, 
e.g., VA Mental Health Consult Report dated November 1, 2004.  
The Board acknowledges that a November 2003 Mental Health 
Admission Evaluation Note indicates an Axis I diagnosis of 
PTSD; however, this diagnosis was provided by a social worker 
and not a medical professional generally considered to have 
the expertise to diagnosis PTSD.  See VBA Fast Letter 05-01 
(Feb. 9, 2005) (indicating that initial VA mental disorder 
examinations are to be conducted by a board certified 
psychiatrist, a licensed psychologist, a psychiatry resident 
under close supervision of an attending psychiatrist or 
psychologist, or a psychology intern under close supervision 
of an attending psychiatrist or psychologist).  The veteran 
underwent psychological evaluation in July 2007 by an 
appropriate medical professional, and the Axis I diagnosis 
provided in the VA examination report is sexual aversion 
disorder.  The examiner expressly stated that the veteran's 
symptoms and behavior do not meet the criteria for a DSM-IV 
diagnosis of PTSD.  

The Board has carefully considered the November 2003 
diagnosis of PTSD; however, concludes that such diagnosis is 
not probative to its determination seeing as it was made by a 
social worker.  Moreover, the record contains a number of 
evaluations by physicians in the field of mental health which 
all resulted in a diagnosis of sexual aversion disorder.  
Thus, with consideration of all these factors, the Board 
concludes that the competent evidence fails to demonstrate a 
DSM-IV diagnosis of PTSD.  

According to 38 C.F.R. § 4.125(a), service connection for 
PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  As 
discussed above, the probative evidence fails to indicate a 
diagnosis of PTSD.  The only evidence of record of a 
diagnosis consists of a non-probative diagnosis and the 
veteran's own statements, which, unfortunately, are not 
competent evidence of a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to provide evidence regarding diagnosis or 
etiology).  

Without evidence of a diagnosis of PTSD which conforms to 
diagnostic criteria under DSM-IV, a preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


